DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/451,588, filed on 06/25/2019.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on November 17, 2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the masking device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because there is an unlabeled component in Figure 1 (a circular shaded in piece); Figure 19 has two separate drawings that must each be labeled independently; and Figures 22 and 24 claim to be schematic representations, however, Figure 22 is a graphical representation and Figure 24 is a block diagram.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a schematized ECG in Figure 2 and an implantable stimulator in Figure 10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference # 94’ is mentioned in the specifications ([00153] line 3) but does not appear in the drawings (suggested that the applicant remove 94’ from the specs or re-label one of the 94s in Fig 9 as 94’). The applicant should look to correct for all reference numbers with a prime “ ‘. “
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  17 in Figure 1; 220 in Figure 3; 340 in Figure 4; 530', 540', 550', 560' in Figure 6 .  
The drawings are objected to because Figure 15 reference # 154 claims to reference a "support" however, it is unclear from the drawing what the support component is.
The drawings are objected to because Figure 18 reference # 185 claims to reference "an area of tissue" however it is unclear from the drawing where the "tissue" is in the drawing..  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
This is not an exhaustive list of drawing errors and the applicant should look to amend any more errors found within the drawings.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0083] line 4 “it is outputs” should read “it outputs”
Paragraph [0089] line it is unclear which device “the latter” is referring to
The specification fails to describe the structure and function of a “mask” as referenced in the drawing.

Appropriate correction is required.
Claim Objections
Claims 1, 5, 10, and 13 are objected to because of the following informalities:  
1 line 15 and line 16 uses the term “and/or”. This term creates an unclear description of the function of the invention. It is suggested that the applicant change “and/or” to read “or”.
Claim 1 line 17 uses the term “evaluater” which is not a known term in the art. For examination purposes “evaluater” will be interpreted to read “evaluator” to correspond to the “said evaluator” referenced in dependent claim 13.
Claim 1 line 19 ends the claim reading “stimulation; and”. This is improper punctuation and it is suggested that the applicant delete “and” and change the semicolon after “stimulation” to a period.
Claim 5 line 6 uses the term “and/or”. This term creates an unclear description of the structure and function of the invention. It is suggested that the applicant change “and/or” to read “or”.
Claim 10 line 2 uses the term “and/or”. This term creates an unclear description of the structure and function of the invention. It is suggested that the applicant change “and/or” to read “or”.
Claim 13 lines 6, 9, 15, and 19 use the term “if” to describe the function of the invention, however, it makes the scope of the claim unclear. It is suggested that the applicant change “if” to read “when” or “in response to” or the like. Example: “In response to said evaluator detecting a requirement for therapy”.
Claim 13 lines 8, 11, 13, and 18 uses the term “and/or”. This term creates an unclear description of the function of the invention. It is suggested that the applicant change “and/or” to read “or”.
Claim 13 line 24 ends the claim with improper punctuation. It is suggested that the applicant change the semicolon to a period.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Electronics unit" meaning any component or any combination of components that require an electrical current to function in claims 1, 4, 7 and 13.
“Evaluation Unit” meaning and component or combination of components that can adjust the settings of stimulation in response to sensing physiological parameters or determining the success of a stimulation treatment.
“Fixing unit” meaning any component or any combination of components used to attach, or help attach the device or any part of the device to an external structure, in claim 8.
“Telemetry Unit” meaning any component or any combination of components for wireless communication with at least one external device or data, in order to allows the stimulation device to send measurement data and receive other data center, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "an evaluat" in line 17. There is insufficient antecedent basis for this limitation in the claim.
The specifications and drawing of the application failed to disclose an evaluator as claimed, however, does disclose an evaluation unit. For the purposes of examination, the evaluator in claim 1 will be interpreted to be the “evaluation unit” cited in the specifications of the application.
Claim 13 recites the limitation "said evaluator" in lines 6, 9, 15, and 19.  There is insufficient antecedent basis for this limitation in the claim.
The specifications and drawing of the application failed to disclose an evaluator as claimed, however, does disclose an evaluation unit. For the purposes of examination, the evaluator in claim 1 will be interpreted to be the “evaluation unit” cited in the specifications of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and, 7-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keimel (US PG Pub. 2012/0290025 A1).
Regarding claim 1, Keimel teaches a stimulation device ([0007] lines 1-2 teaches a Leadless Implantable medical device (IMD) with one or more stimulation delivery elements; [0097] describes the components of IMD that include a stimulation energy 
Regarding claim 3, Keimel teaches everything in claim 1, further comprising at least one housing having at least one of a biocompatible material or being hermetically sealed ([0074] lines 7-9 teaches the use of a biocompatible material as part of the housing (24) of the device; [0075] lines 11-12 teaches that the housing (24) can be hermetically sealed to protect components of the device).
In regards to claim 4, Keimel teaches everything in claim 3 wherein: said electronics unit is disposed within said housing and at least one of said energy source or said actuator is disposed inside said housing or outside said housing.

    PNG
    media_image1.png
    833
    289
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    834
    325
    media_image2.png
    Greyscale

Figure 4A (left) shows housing (24) highlighted and containing stimulation module (28A) which contains a processor, power source, optical signal generator, ect. As seen in Fig 5A.
Figure 4B (right) shows housing (24) highlighted and containing stimulation module (28B) which contains a processor, power source, and an optical signal generator. As seen in Fig 5B.
Regarding claim 5, Keimel teaches everything in claim 1, wherein said controller is configured to vary at least one of the following properties of the electromagnetic waves used for the stimulation: an intensity; a frequency; a duration of a wave train; and/or a pulse duty ratio ([0087] lines teaches the processor (46) may include a control module for controlling stimulation; [0094] teaches that the processor (46) is capable of adjusting intensity of stimulation and the amplitude or pulse width of the electrical stimulation; [0106] lines 18-20 teaches] teaches that the processor (46) is capable of adjusting intensity of stimulation and the amplitude or pulse width of the electrical stimulation).
Regarding claim 7, Keimel teaches everything in claim 1, wherein said electronics unit is at least partly configurable by an external device ([0030] teaches an external programmer (20) to communicate with the IMD via wireless telemetry; [0107] further teaches an embodiment of a system for stimulation including an external device, such as a server (204), and one or more computing devices, that are coupled to the IMD (16) and programmer (20); Fig. 1 reference #(20); Fig. 9 illustrates a system that includes an external device).
In regards to claim 8, Keimel everything in claim 1, further comprising at least one fixing unit configured to fix at least one part of the stimulation device into the genetically manipulated tissue of the human or animal body (Fig. 3 reference # (36) teaches a fixation element coupled to the housing of the IMD to secure the device proximate to the target tissue; [0055] teaches a fixation element (36) that includes a conductive portion that may be used to deliver stimulation).
In regards to claim 9, Keimel teaches everything in claim 1, wherein said energy source has a battery in a form of a primary cell or a secondary cell ([0095] teaches that the power source (50) coupled to the IMD (16), may include a rechargeable battery or non-rechargeable battery).
In regards to claim 10, Keimel teaches everything in claim 1, Claim 1- further comprising a telemetry unit for wireless communication with at least one external device and/or data center (device ([0030] teaches an external programmer (20) to communicate with the IMD via wireless telemetry; [0107] further teaches an embodiment of a system for stimulation including an external device, such as a server (204), and one or more computing devices, that are coupled to the IMD (16) and programmer (20); Fig. 1 reference #(20); Fig. 9 illustrates a system that includes an external device).
In regards to claim 11, Keimel teaches everything in claim 1, wherein said actuator has at least one optical fiber ([0072]-[0075] teaches that the stimulation module of the device includes an optical fiber (45) for delivering optical signals for stimulation triggering stimulation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Keimel (US PG Pub. 2012/0290025 A1) in view of Rogers et al (US PG Pub. 2016/0066789 A1).
In regards to claim 2, Keimel teach everything in claim 1, however fails to teach, wherein said actuator is configured to emit the electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz.
Rogers teaches a stimulation device wherein a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz. ([0012] lines 13-17 teaches an embodiment of an implantable stimulation device capable of emitting electromagnetic waves with a wavelength of 300nm-1400nm).  The conversion equation of the wavelength of light to frequency is known in the art and for given wavelength ranges of the actuator, it is clear that the actuator is capable of emitting electromagnetic waves in the frequency spectrum between 10^13 and 10^20 Hz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Rogers to incorporate an actuator configured to emit electromagnetic waves for stimulation in a frequency spectrum between 10^13 and 10^20 Hz. This would allow the device of Keimel to utilize different types of light with different wavelengths, such as UV light or IR light, to illicit different responses from the stimulation.  
In regards to claim 12, Keimel teaches everything in claim 1, however, fails to teach further comprising at least one sensor selected from the group consisting of an accelerometer, a temperature sensor, an acoustic sensor, an ultrasound sensor, an oxygen sensor, a pressure sensor, and a magnetic field sensor.
Rogers teaches an implantable medical device comprising at least one sensor selected from the group consisting of an accelerometer, a temperature sensor, an acoustic sensor, an ultrasound sensor, an oxygen sensor, a pressure sensor, and a magnetic field sensor ([0009] lines 5-12 teaches an embodiment of an implantable medical device comprising an array of functional devices, such as one or more optical, mechanical, electrophysiological, acoustic, chemical, magnetic or thermal actuators; one or more optical, mechanical, electrophysiological, acoustic, chemical, magnetic or thermal sensor; or any combinations of these.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Rogers to incorporate these sensors into an implantable stimulation device in order to monitor physiological parameters of the patient before, during, and after treatment to help evaluate the patient’s condition. Magnetic field sensors would also provide safety measures for an implantable cardiac device to detect potentially life threatening electromagnetic interference.
Claim 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keimel (US PG Pub. 2012/0290025 A1) in view of Stahmann (US PG Pub. 2015/0224315 A1).
In regards to claim 6, Keimel teaches everything in claim 1, however, fails to teach further comprising at least one electrode lead or electrode probe.
Stahmann teaches an implantable electrical stimulation device similar to Keimel and the device in claim 1 (Fig 1; [0028]-[0030] describes an implantable electrical stimulation device to deliver stimulation to the heart), further comprising at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Stahmann to include electrode leads in order to conduct a generated electrical stimulation signal generated from the device to electrodes so the electrodes may then conduct the generated electrical stimulation to the cardiac tissue of the patient. This would allow for placement of electrodes to target sites located away from the device housing. 
In regards to claim 13, Keimel teaches everything in claim 1, wherein the stimulation device is configured to output the stimulation by the electromagnetic waves to a cardiac tissue ([0081] lines 3-7 teaches that the signal generator (47) is configured to generate and deliver electrical stimulation therapy to the heart), the stimulation being carried out after a passage of a time interval relative to a heartbeat, producing at least one contraction of a heart, and the stimulation being output in a form of at least one stimulus ([0091] teaches that Processor (46) in response to the intrinsic depolarization, can lengthen the escape interval, within limits based on the physiological needs of the patient; [0093] teaches that the processor may also may control delivery of electrical stimulation defined by various sets of parameters, to the target tissue site to identify the capture threshold of heart, such as, a threshold value defining electrical stimulation that results in contraction of heart). However, Keimel fails to teach where this stimulation method occurs, when said evaluation unit detects a requirement for therapy of bradycardia, a detection being based on a measured heart rate falling below at least 
Stahmann teaches a stimulation device wherein the stimulation device is configured to output the stimulation by the electromagnetic waves to a cardiac tissue ([0027 lines 1-8 teaches an implantable medical stimulation device configured to deliver electrical stimulation to the heart in order to ensure synchronized contractions or to treat any detected arrhythmias; [0061] lines 1-5 teaches a multi device system for stimulating the heart to treat sensed cardiac events), the stimulation being carried out after a passage of a time interval relative to a heartbeat, producing at least one contraction of a heart, and the stimulation being output in a form of at least one stimulus ([0061] teach a teaches a multi device system for stimulating the heart, where a first device is configured to deliver a pacing pulse to stimulate the ventricle of a heart into contracting in response to receiving a communication from a second device indicating an atrial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Stahmann to have a system capable of detecting whether Tachycardia, Bradycardia, cardiac resynchronization, or fibrillation therapy is required, and responding appropriately with the necessary therapy protocol that corresponds to the detected cardiac condition. This would allow for a singular device to detect and adapt to multiple types of conditions reducing the need for constant medical assistance and reducing the amount of medical equipment required for an individual patient with heart problems. 
Regarding claim 14, Keimel modified by Stahmann teaches the stimulation device according to claim 13, and Keimel further teaches the stimulus or the stimuli being output after a passage of a time interval relative to the heartbeat, producing at least one contraction of the heart ([0093] lines 7-11 teaches that the processor of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Stahmann to have the system described above have the ability to control the timing and rate at which stimulation occurs in order to effectively respond to detected cardiac events and avoid improper stimulation timing and rates that can cause further cardiac complications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792